Order unanimously modified so as to require plaintiff wife first to have her testimony taken before an American Consul at a place to be designated by her. Such examination to be upon open commission if the defendant husband is willing to pay his own expenses, otherwise upon written interrogatories, pursuant to sections 288 and 294 of the Civil Practice Act. If such procedure proves unavailable, then plaintiff may present a further application for letters rogatory, which then may be disposed of on its merits. As so modified the order is affirmed, without costs. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.